MEMORANDUM**
Chuck Little and Ann Marie Beverly appeal pro se the district court’s judgment dismissing their action for lack of complete diversity under 28 U.S.C. § 1332(a)(1). We have jurisdiction under 28 U.S.C. § 1291. We review for clear error the district court’s factual determination of a party’s domicile, Lew v. Moss, 797 F.2d 747, 750 (9th Cir.1986), and we affirm.
As the parties asserting diversity jurisdiction, Appellants had the burden of proving that defendant Vernon was domiciled in a state other than Arizona, plaintiff Little’s state of domicile. See id. at 749. Vernon submitted a declaration stating that he had resided in Arizona for approximately 18 months prior to the filing of this action and planned to stay in Arizona indefinitely. Appellants’ only evidence that Vernon was domiciled in a state other than Arizona was a computer printout showing Vernon had a driver’s license in Florida. Given this record, the district court did not *232clearly err in determining that Vernon was domiciled in Arizona. Accordingly, the district court properly dismissed for lack of jurisdiction.
Appellees’ request for sanctions is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.